Title: To George Washington from Major Ebenezer Gray, 21 September 1778
From: Gray, Ebenezer
To: Washington, George


          
            Sir
            Norwalk [Conn.] Sept. 21st 1778
          
          By Capt. Daviss who returned from the Iland this morning I have Recd the following Intelligence which he received from two credible Persons who left N. York last Saturday in the afternoon viz. that a Day before yesterday all the Light Horse were ordered to the City in order to Imbark that many of the Transports had Arm[i]ngs built for the Conveyance of Stock, and that Genl Jones was to Imbark this Day eithir for the West India or Canada, (this Infermation is from his Family) and that 8 or 10 Thousand Troops were soon to be imbarked, (and sent into winter Quarters as it is rumoured in the City,) To one of the Above named Places; That Genl Tryen is marching again to the East End of the Iland but with what Force I can’t learn he is this Day to be at Islip, the South side of the Iland nearly opposite this Place. he hath summoned the militia of Suffolk County to Attend him—a large Number of Teams are ordered to be this Day at Loyds Neck, and a Fleet of Transports are hourly expected at the Neck to take the Wood &c. collected there; there is also a large Fleet off the Hook, but who they are is not known, ’tis supposed by the Citizens to be either French or Spanish as no Person attempts to go down to see who they are.
          This is All the Intellegence that I have been Able to collect. I shall send again this Night, and if any thing material should Come to hand, shall give your Excellency the Earliest Information—I have also sent by the Bearer Three News Papers being the last I could obtain. I am with due respect Your Excellencys most Obedt & Humle Sert
          
            Ebenr Gray Major
          
          
          All the Party on Loyds Neck have Ordered to New York (except about Twenty) but have returned before I was Able to get Intelligence of it.
          
        